ACCEPTED
                                                                                          01-15-00636-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    11/12/2015 4:14:52 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 01-15-00636-CR

                                        In the                          FILED IN
                                                                 1st COURT OF APPEALS
                                Court of Appeals                     HOUSTON, TEXAS
                                       for the                   11/12/2015 4:14:52 PM
                              First District of Texas            CHRISTOPHER A. PRINE
                                                                          Clerk
                                     At Houston

                              

                                    No. 1409330
                             In the 232nd District Court
                              Of Harris County, Texas

                              

                               IRVIN NOTIAS
                                     Appellant
                                        v.
                         THE STATE OF TEXAS
                                      Appellee

                              

            STATE’S MOTION FOR EXTENSION OF TIME
             IN WHICH TO FILE AN APPELLATE BRIEF
                              


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this

motion for an extension of time in which to file the State’s Brief in this cause, and,

in support thereof, presents the following:
   1. On June 30, 2015, appellant was convicted by a jury of aggravated robbery
      with a deadly weapon and sentenced to 40 years in the Institutional Division
      of the Texas Department of Criminal Justice.

   2. Appellant filed a timely written notice of appeal.

   3. The State’s Brief is due on November 12, 2015.

   4. An extension of time in which to file the State’s Brief is requested until
      December 14, 2015. No previous extensions have been granted.

   5. The following facts are relied upon to show good cause for the requested
      extension:

           i.   The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 01-15-00226-CR, Weylin
                Wayne Alford, Appellant v. The State of Texas, Appellee, which
                was filed on November 11, 2015.

          ii.   The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 14-15-00740-CR, Russell Levi
                Pope, Appellant v. The State of Texas, Appellee, which was
                filed on October 30, 2015.

         iii.   The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 14-15-00251-CR, Derek
                James Strimban, Appellant v. The State of Texas, Appellee,
                which is due to be filed on November 16, 2015.

         WHEREFORE, the State prays that this Court will grant an additional

extension of time until December 14, 2015 in which to file the State’s Brief in this

cause.
                                                    Respectfully submitted,


                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
                                                    hudson_heather@dao.hctx.net
                                                    curry_alan@dao.hctx.net

                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been submitted

for service by e-filing to the following address:

             Joseph W. Varela
             2500 East T.C. Jester Blvd.
             Suite 247
             Houston, Texas 77008
             (713) 957-0440
             jwvarela@gmail.com


                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
Date: November 12, 2015